FILED
                             NOT FOR PUBLICATION                              JUN 18 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TANYA D. TAYLOR,                                 No. 08-17355

               Plaintiff - Appellant,            D.C. No. 2:07-cv-00150-RCJ-PAL

  v.
                                                 MEMORANDUM *
FEDEX CORPORATE SERVICES, INC.,

               Defendant - Appellee.



                     Appeal from the United States District Court
                              for the District of Nevada
                      Robert C. Jones, District Judge, Presiding

                               Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Tanya D. Taylor appeals pro se from the district court’s summary judgment

in favor of her former employer in her action alleging race discrimination,

harassment, and retaliation in violation of Title VII. We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Vasquez v. County of Los Angeles, 349 F.3d

634, 639 (9th Cir. 2003), and we affirm.

      The district court properly granted summary judgment on the discrimination

and retaliation claims because Taylor failed to show that her employer’s proffered

reasons for her poor performance evaluation, failure to receive a merit raise,

counseling and warning letters, and termination were pretextual. See id. at 640-42,

646. Similarly, the district court properly granted summary judgment on the

harassment claim because Taylor failed to show that she was subjected to conduct

severe or pervasive enough to create a hostile work environment. See id. at 642-

44.

      We do not consider Taylor’s contentions raised for the first time on appeal.

See Travelers Prop. Cas. Co. of Am. v. ConocoPhillips Co., 546 F.3d 1142, 1146

(9th Cir. 2008).

      AFFIRMED.




                                           2                                     08-17355